 



EXHIBIT 10.1
MEMORANDUM OF UNDERSTANDING
     THIS MEMORANDUM OF UNDERSTANDING (the “MOU”) is made on this 23rd day of
August, 2006 (the “Effective Date”) between Sedgman USA, LLC, a Pennsylvania
limited liability company located at 2090 Greentree Road, Pittsburgh, PA 15220
(“Sedgman”), and NRP (Operating) LLC, a Delaware limited liability company
located at Suite 300, 1035 Third Avenue, Huntington, WV 25727 (“NRP”), each a
“Party” and together the “Parties”.
     WHEREAS, Sedgman is actively pursuing opportunities to build and operate
coal handling and preparation plants (“CHPPs”) for mining operations located
within the United States; and
WHEREAS, NRP is actively pursing opportunities to own CHPPs located within the
United States;
     WHEREAS, NRP and Sedgman desire to jointly pursue CHPPs opportunities, and
more specifically, seek to develop opportunities whereby NRP would acquire, own
and lease to Sedgman CHPPs designed, built and operated by Sedgman (“Potential
Joint CHPP Opportunities”); and
     WHEREAS, the Parties desire to enter into this MOU in order to define the
terms of their joint pursuit of CHPPs opportunities.
     NOW, THEREFORE, in consideration of the premises and mutual covenants set
forth herein, the Parties agree as follows:
1. RIGHT OF FIRST REFUSAL
NRP and Sedgman hereby agree that if either party becomes aware of a Potential
Joint CHPPs Opportunity, that party (hereafter the “Reporting Party”) will first
present the Potential Joint CHPPs Opportunity to the other party to this MOU
before any other and grant to that party the following:

  a.   If the Reporting Party is Sedgman, Sedgman will give NRP the option to
acquire, own and lease to Sedgman the Potential Joint CHPPs opportunity or
decline; or     b.   If the Reporting Party is NRP, NRP will give Sedgman the
option to design, build and operate the Potential Joint CHPPs Opportunity or
decline;

(hereafter the “Right of First Refusal”). If a party has been offered the Right
of First Refusal and has declined to participate in the Potential Joint CHPPs
Opportunity, then the Reporting Party is free to pursue the Potential Joint
CHPPs Opportunity for its own interest.

 



--------------------------------------------------------------------------------



 



2. PROPRIETARY INFORMATION
The Parties agree that any information exchanged pursuant to this MOU will be
subject to the Confidentiality Agreement dated August 23, 2006 between the
Parties.
3. LEGAL EFFECT OF AGREEMENT
The Parties agree that no legal relationship of any kind exists as a result of
this MOU, other than the covenants expressly contained herein. Neither Party
shall have the authority to create any obligation for the other except to the
extent stated herein.
4. MISCELLANEOUS
Governing Law. The validity, construction and performance of this MOU, and all
disputes between the parties arising out of this MOU or as to any matters
related to but not covered by this Agreement, shall be governed by the laws,
without regard to the laws as to choice or conflict of laws, of the State of
West Virginia.
Assignment. Neither this MOU nor any rights under this MOU may be assigned by
any Party without the prior written consent of the other Party.
Binding Effect. The provisions of this MOU shall bind and inure to the benefit
of the Parties and their respective successors and permitted assigns.
Parties in Interest. Nothing in this MOU, expressed or implied, is intended to
confer on any person or entity other than the Parties any right or remedy under
or by reason of this MOU.
Amendment and Waiver. This MOU may only be amended, modified or supplemented in
writing, executed by each of the Parties. Any Party may in writing waive any
provisions of this Agreement to the extent such provision is for the benefit of
the waiving Party. No action taken pursuant to this MOU, including any
investigation by or on behalf of any Party, shall be deemed to constitute a
waiver by that Party or its or any other Party’s compliance with any
representations or warranties or with any provisions of this MOU. No waiver by
any Party of a breach of any provision of this MOU shall be construed as a
waiver of any subsequent or different breach, and no forbearance by a Party to
seek a remedy for noncompliance or breach by another Party shall be construed as
a waiver of any right or remedy with respect to such noncompliance or breach.
Severability. The invalidity or unenforceability of any particular provision of
this MOU shall not affect the other provisions, and this MOU shall be construed
in all respects as if any invalid or unenforceable provision were omitted.

2



--------------------------------------------------------------------------------



 



Entire Agreement. This MOU Agreement embodies the entire agreement and
understanding between the Parties pertaining to the subject matter of this MOU,
and supersede all prior agreements, understandings, negotiations,
representations and discussions, whether verbal or written, of the Parties,
pertaining to that subject matter.
IN WITNESS WHEREOF, the Parties hereto have executed this Memorandum of
Understanding effective as of the date indicated on the first page.

          SEDGMAN USA, LLC
      By:   /s/ Richard L. McCormick         Name:   Richard L. McCormick       
Title:   President        NRP (Operating) LLC
      By:   /s/ Wyatt L. Hogan         Name:   Wyatt L. Hogan        Title:  
Vice President and General Counsel       

3